DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6 December 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 68 depends from claim 57, but an opening was not disclosed until claim 58. For purposes of examination, claim 68 will be considered to depend from claim 58.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 57-60, 62-66, and 68 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lockwood et al. (2005/0004534).
With respect to claim 57, Lockwood discloses a wound therapy device, as shown in figure 29, comprising a cover 422 configured to overlie a wound area and an area of body surface adjacent to the wound area to enclose the wound area, as shown in figure 30. The device further comprises a membrane 420, as shown in figure 29, configured to overlie the wound area, as shown in figure 30, and to transmit negative pressure to the wound area, as disclosed in paragraph [0139].
With respect to claim 58, the cover 422 comprises an opening 440, as shown in figure 29.  
With respect to claim 59, the opening 440 is in communication with a negative pressure source 16, as shown in figure 29 and disclosed in paragraph [0140].
With respect to claim 60, the negative pressure source 16 is configured to deliver negative pressure to the area under the cover 422, as disclosed in paragraph [0133].
With respect to claim 62, the negative pressure source 16 is configured to deliver negative pressure to the area under the cover 422, as disclosed in paragraph [0133], which includes the wound area and the body surface adjacent the wound area that is covered by the cover, as shown in figure 30.
With respect to claim 63, the cover 422 is sealed to the membrane 420, as disclosed in paragraph [0144].
With respect to claim 64, the membrane 420 comprises a flexible material, as disclosed in paragraph [0137]. 
With respect to claim 65, the membrane 420 comprises silicone, as disclosed in paragraph [0137].
With respect to claim 66, the membrane 420 is configured to allow the passage of fluid, as disclosed in paragraph [0146].
With respect to claim 68, a filter 470 is positioned at the opening 440, as shown in figure 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61 and 67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (2005/0004534).
With respect to claim 61, Lockwood discloses all aspects of the claimed invention with the exception of the negative pressure source comprising a vacuum pump. Lockwood discloses a vacuum source to supply negative pressure, as disclosed in paragraph [0073], but remains silent as to the type of vacuum source. Vacuum pumps are well-known in the art to automatically supply vacuum. It would have been obvious to one of ordinary skill in the art at the time of invention to make the vacuum source of Lockwood a vacuum pump to achieve the predictable result of providing an automatic and adjustable supply of vacuum.
With respect to claim 67, Lockwood discloses all aspects of the claimed invention with the exception of the membrane being configured to only allow passage of fluid in one direction. Lockwood discloses in paragraph [0140] the desire to prevent backflow while suction is applied to the bandage but does not explicitly disclose the membrane prevents backflow. It would have been obvious to one of ordinary skill in the art at the time of invention to make the membrane of Lockwood configured to allow passage of fluid in only one direction to achieve the predictable result of preventing backflow while suction is applied to the bandage.

Claims 69 and 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (2005/0004534) in view of Johnson et al. (7,070,584).
With respect to claims 69-70, Lockwood discloses all aspects of the claimed invention with the exception of a hydrophobic filter configured to preclude migration of liquid beneath the cover while allowing application of negative pressure. Johnson discloses a wound therapy device comprising a cover 13 with an opening and a port 15 therein. Johnson teaches the use of a hydrophobic filter for use with a negative pressure source, as disclosed in column 5, lines 21-22. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the wound therapy device of Lockwood with a hydrophobic filter configured to preclude migration of liquid beneath the cover while allowing application of negative pressure, as taught by Johnson, to achieve the predictable result of preventing contamination of the area under the cover.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781